Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
                                                           Nov 12 2014, 10:11 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

THOMAS C. ALLEN                                    GREGORY F. ZOELLER
Fort Wayne, Indiana                                Attorney General of Indiana

                                                   JESSE R. DRUM
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

ERIC A. TURNER,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 02A04-1404-CR-161
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                            The Honorable Frances C. Gull, Judge
                         The Honorable Samuel R. Keirns, Magistrate
                              Cause No. 02D05-1311-FB-212



                                       November 12, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                         Case Summary

          Eric A. Turner pled guilty to three counts of class B felony robbery and was sentenced

to three consecutive ten-year sentences, with six years executed and four years suspended on

each count. On appeal, Turner contends that his thirty-year sentence, with eighteen years

executed, is inappropriate in light of the nature of his offenses and his character. Concluding

that Turner has failed to carry his burden to persuade us that his sentence is inappropriate, we

affirm.

                                 Facts and Procedural History

          On October 30, 2013, B.D., B.N., and G.C. were walking down the street in Fort

Wayne when a green minivan pulled up. Sixteen-year-old Turner exited the van. B.D., B.N.,

and G.C. all recognized Turner because they attended Northside High School with him and

spoke with him on a regular basis. Turner approached the three boys and asked them if he

could use one of their cell phones to make a call. B.N. gave Turner his cell phone. Turner

then handed the cell phone to I.I., another Northside student who was sitting inside the van,

and said, “Merry Christmas.” Appellant’s App. at 9. B.N. asked Turner to return the phone,

and the two began to argue. I.I. then exited the van holding a silver revolver. I.I. pointed the

gun at B.N. and told him to empty his pockets. B.N. gave Turner and I.I. a Nike bag, which

contained $10 and a house key. I.I. also ordered B.D. and G.C. to hand over their cell

phones and empty their pockets. B.D. gave Turner and I.I. his cell phone.

          Turner and I.I. took the items and got back into the van. Turner and I.I. began to drive

away, but quickly stopped in an alley. I.I. exited the van, holding the silver revolver, and


                                                 2
ordered G.C. to empty his pockets. G.C. gave I.I. his Apple iPod device valued at $340.

Turner and I.I. then fled the scene in the van.

       The State charged Turner as an adult with three counts of class B felony robbery. A

jury trial was scheduled for February 25, 2014. However, on February 24, 2014, Turner pled

guilty without a plea agreement. The trial court held a sentencing hearing on March 14,

2014. The court sentenced Turner to consecutive ten-year sentences, with four years

suspended and two years of probation on each count, for a total executed sentence of

eighteen years.

                                  Discussion and Decision

        Turner invites this Court to reduce his sentence pursuant to Indiana Appellate Rule

7(B), which provides that we may revise a sentence authorized by statute if, after due

consideration of the trial court’s decision, we find that the sentence “is inappropriate in light

of the nature of the offense and the character of the offender.” The defendant bears the

burden to persuade this Court that his or her sentence is inappropriate. Childress v. State, 848

N.E.2d 1073, 1080 (Ind. 2006). “[W]hether we regard a sentence as appropriate at the end of

the day turns on our sense of culpability of the defendant, the severity of the crime, the

damage done to others, and myriad other factors that come to light in a given case.”

Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). “The question under 7(B) is not

whether another sentence is more appropriate: rather, the question is whether the sentence

imposed is inappropriate.” King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008).




                                               3
       Turner pled guilty to three counts of class B felony robbery with a deadly weapon.

The advisory sentence for a class B felony is ten years with a sentencing range between six

and twenty years. Ind. Code § 35-50-2-5. Turner received the advisory sentence on each

count, with the minimum mandatory sentence ordered executed. See Ind. Code § 35-50-2-

2(b)(4)(I) (providing that for the offense of robbery with a deadly weapon, “the court may

suspend only that part of the sentence that is in excess of the minimum sentence.”).

Therefore, his only true complaint on appeal is the trial court’s imposition of consecutive

sentences.

       As to the nature of the offenses and his character, we agree with Turner that there is

nothing particularly egregious about these robberies or his character. We would also be

remiss not to acknowledge that Turner’s young age is unfortunate. However, the fact

remains that, while wielding a deadly weapon, Turner and his cohort robbed three separate

victims of their property. Imposition of consecutive sentences is often appropriate in cases

involving multiple victims. Sanchez v. State, 938 N.E.2d 720, 723 (Ind. 2010). Indeed,

consecutive sentences “seem necessary to vindicate the fact that there were separate harms

and separate acts against more than one person.” Serino v. State, 798 N.E.2d 852, 857 (Ind.

2003). Moreover, as noted by the trial court, the record indicates that Turner was not merely

a follower in committing these crimes. Rather, this sixteen-year-old was the leader, initiating

the crimes and taking advantage of the fact that he knew the victims.              Under the

circumstances, Turner has not persuaded us that the imposition of consecutive advisory

sentences—with only the mandatory minimum term ordered executed—was inappropriate.


                                              4
       The principal role of appellate review of sentences is to “leaven the outliers,” and not

to impose a different result that we perceive to be more correct. Cardwell, 895 N.E.2d at

1225. Turner’s sentence is not an outlier. We decline Turner’s invitation for sentence

revision and affirm the sentence imposed by the trial court.

       Affirmed.

MATHIAS, J., concurs.

RILEY, J., dissents with opinion.




                                              5
                              IN THE
                    COURT OF APPEALS OF INDIANA

ERIC A. TURNER,                                   )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )     No. 02A04-1404-CR-161
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


RILEY, Judge, dissenting

       I respectfully disagree with the majority’s decision to affirm the trial court’s

imposition of an aggregate thirty year sentence. While I agree that “there is nothing

particularly egregious about these robberies,” there is more to Turner’s character than

expressed by the majority’s opinion. See Slip Op. p. 4.

       Turner is a sixteen-year-old young man, who has no prior history and has never

been in trouble with the law before. Turner pled guilty to the charges without the benefit

of a plea agreement, accepted responsibility for his actions, and expressed genuine

remorse during the sentencing hearing. The year prior to his crime had been tumultuous

to say the least. Turner had changed schools and fallen in with a rough crowd; he became

a “little rougher.” (Transcript p. 10). He “was just tryin’ to fit in, be something [he]

wasn’t.” (Tr. p. 14). His grandfather and only sister, both to whom he was close, had

recently passed away. Turner’s sister suffered from asthma and on the day of her death,


                                              6
she experienced an extreme asthma attack. Turner was asked to get her EpiPen; however,

before he managed to return with the medicine, his sister had died. The day of the

robbery coincided with his sister’s birthday.

       Turner has a strong support system, ankered by a loving and supporting family.

While the family acknowledges that Turner committed a wrong, they do not justify his

actions but instead attempt to surround him with a network to overcome his problems and

to succeed in life. Both parents have made sacrifices to move into a better neighborhood,

and have adjusted their employment schedules to accommodate Turner and his sentence.

They have provided him with educational opportunities to remain on track to graduate

and to become a contributing citizen of his community.

       While I do not condone Turner’s violation of the law, I am concerned about the

effect that a lengthy thirty-year sentence may have on a sixteen-year-old. His

imprisonment will house him with older, hardened criminals and without a reasonable

light at the end of the tunnel, Turner might be less susceptible to redemption. Our

supreme court has previously acknowledged that “a defendant’s youth . . . is a significant

mitigating circumstance in some circumstances[.]” See Trowbridge v. State, 717 N.E.2d

138, 150 (Ind. 1999). I believe it is here.

In light of the nature of the offense and Turner’s character, I cannot conclude that his

transgression necessarily “demonstrates a character of such depravity” that it justifies a

thirty-year sentence. Hollin v. State, 877 N.E.2d 462, 465-66 (Ind. 2007). I would revise his




                                                7
sentence to the advisory term of ten years on each Count, with the minimum mandatory term

of six years executed and four years suspended, and with all Counts to run concurrent.




                                            8